

EXHIBIT 10.1
GUARANTY
This Guaranty (this "Guaranty") is made as of September 14, 2017, by the parties
identified in the signature pages thereto, and any Joinder to Guaranty hereafter
delivered (collectively, the "Guarantors"), to and for the benefit of KeyBank
National Association, individually {"KeyBank") and as administrative agent
{"Administrative Agent") for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the "Lenders").


RECITAS


A.Ramco-Gershenson Properties, L.P., a limited partnership organized under the
laws of the State of Delaware ("Borrower"), the REIT and Subsidiary Guarantors
have requested that the Lenders make a combined revolving credit facility with a
potential term loan facility available to Borrower in an aggregate principal
amount of $350,000,000, subject to possible future increase to an aggregate of
$650,000,000 (the "Facility").


B.The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in a Fourth Amended and Restated Credit
Agreement dated as of September 14, 2017 among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended,
modified, supplemented, restated, or renewed, from time to time, the "Credit
Agreement"). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.


C.Borrower has executed and delivered or will execute and deliver to the Lenders
upon request, promissory notes in the principal amount of each Lender's
Revolving Commitment and Term Loans, as applicable, as evidence, in addition to
the Credit Agreement, of Borrower's indebtedness to each such Lender with
respect to the Facility (the promissory notes described above, together with any
amendments or allonges thereto, or restatements, replacements or renewals
thereof, and/or new promissory notes to new Lenders under the Credit Agreement,
are collectively referred to herein as the ''Notes").


D.The REIT is the sole general partner of the Borrower. Subsidiary Guarantors
are Wholly- Owned Subsidiaries of Borrower. Subsidiary Guarantors acknowledge
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Subsidiary Guarantors by
making funds available to Subsidiary Guarantors through Borrower and by
enhancing the financial strength of the consolidated group of which Subsidiary
Guarantors, Borrower and the REIT are members. The execution and delivery of
this Guaranty by Guarantors are conditions precedent to the performance by the
Lenders of their obligations under the Credit Agreement.


AGREEMENTS


NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:


AGREEMENTS


NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:


1.Guarantors absolutely, unconditionally, and irrevocably guaranty to each of
the Lenders:





--------------------------------------------------------------------------------






(a)the full and prompt payment of the principal of and interest on the Facility
Obligations when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, and the prompt payment of all sums which
may now be or may hereafter become due and owing under the Notes, the Credit
Agreement, and the other Loan Documents;


(b)
the full and prompt payment of the Related Swap Obligations;



(c)
the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7

hereof); and


(d)the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents.


All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph I are referred to herein as the
"Facility Indebtedness." All obligations described in subparagraph (d) of this
Paragraph 1 are referred to herein as the "Obligations." Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors' obligations hereunder shall not
exceed the greater of: (i) the aggregate amount of all monies received, directly
or indirectly, by Subsidiary Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Facility Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the "Bankruptcy Code"). To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Subsidiary
Guarantors are not deemed to have received valuable consideration, fair value or
reasonably equivalent value for its obligations hereunder, each Subsidiary
Guarantor's obligations hereunder shall be reduced to that amount which, after
giving effect thereto, would not render such Subsidiary Guarantor insolvent, or
leave such Subsidiary Guarantor with an unreasonably small capital to conduct
its business, or cause such Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code. In the event a
Guarantor shall make any payment or payments under this Guaranty, each other
Guarantor of the Facility Indebtedness shall contribute to such Guarantor an
amount equal to such nonpaying Guarantor's pro rata share (based on their
respective maximum liabilities hereunder) of such payment or payments made by
such Guarantor, provided that such contribution right shall be subordinate and
junior in right of payment in full of all the Facility Indebtedness to Lenders.
Guarantors and Lenders further agree that Guarantors' obligations hereunder with
regard to the Facility Obligations and the Related Swap Obligations shall be
determined in accordance with the terms hereof and Guarantors' obligations
hereunder are not intended to be determined by or subject to the definition of
"Guarantee Obligations" in the Credit Agreement.


2.In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantors agree, on
demand by the Administrative Agent or the holder of a Note, to pay all the
Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.


3.Guarantors do hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law, (ii)
any defense, right of set-off or other claim which
Guarantors may have against Borrower or which Guarantors or Borrower may have
against the Administrative Agent or the Lenders or the holder of a Note, (iii)
presentment for payment, demand for payment (other than as provided for in
Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Guarantors with liability, (iv) any failure by the Administrative
Agent and the Lenders to inform Guarantors of any facts the Administrative Agent
and the Lenders may now or hereafter know about Borrower, the Facility, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the





--------------------------------------------------------------------------------




Administrative Agent and the Lenders have no duty so to inform and that
Guarantors are fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, (v) any and all right to cause a marshaling of assets of Borrower
or any other action by any court or governmental body with respect thereto, or
to cause the Administrative Agent and the Lenders to proceed against any other
security given to a Lender in connection with the Facility Indebtedness or the
Obligations, (vi) any invalidity or unenforceability of the Facility
Indebtedness, and (vii) any amendment or waiver of the Facility Indebtedness,
including without limitation any of the actions described in Paragraph 4 below.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantors, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantors the Lenders' assessment of the financial condition of
Borrower. Guarantors acknowledge that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Guarantors. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. Guarantors further agree that any exculpatory language
contained in the Credit Agreement, the Notes, and the other Loan Documents shall
in no event apply to this Guaranty, and will not prevent the Administrative
Agent and the Lenders from proceeding against Guarantors to enforce this
Guaranty.


4.    Guarantors further agree that Guarantors' liability as guarantors shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantors of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting: interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders' failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantors shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding: any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantors further understand and agree that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any other documents related thereto, and may waive or
release any provision or provisions of a Note, the Credit Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders'rights hereunder or
any of Guarantors' obligations hereunder. Each of the Guarantors agrees not to
assert any claim against the Administrative Agent or any Lender, any of their
respective Affiliates, or any of their or their respective Affiliates, officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facility, the actual or proposed use of the Loans or any Letter
of Credit, the Loan Documents or the transactions contemplated thereby.


5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantors agree that its
obligations hereunder shall be joint and several with any and all other
guaranties given in connection with the Facility from time to time. Guarantors
agree that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to





--------------------------------------------------------------------------------




commence any action against or obtain any judgment against Borrower or to pursue
any other remedy or enforce any other right. Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Guarantors' obligations hereunder, it being the purpose and intent of Guarantors
that the obligations of such Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Guarantors' obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower under a Note, the Credit Agreement or any other
Loan Document or by reason of Borrower's bankruptcy or by reason of any creditor
or bankruptcy proceeding instituted by or against Borrower. This Guaranty shall
continue to be effective and be deemed to have continued in existence or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to a Note, the Credit Agreement or any other Loan Document
is rescinded or otherwise required to be returned by the payee upon the
insolvency, bankruptcy, or reorganization of the payor, all as though such
payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Guarantors pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.


6.This Guaranty shall be assignable by a Lender to any permitted assignee of all
or a portion of such Lender's rights under the Loan Documents.


7.If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantors shall pay to the Administrative Agent
or such Lender upon demand all reasonable and documented attorney's fees, costs
and expenses, including, without limitation, court costs, filing fees and all
other costs and expenses incurred in connection therewith (all of which are
referred to herein as "Enforcement Costs"), in addition to all other amounts due
hereunder.


8.The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.


9.Any indebtedness of Borrower to Guarantors now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantors will not seek, accept, or
retain for Guarantors' own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the Loan Documents, and any such payments to Guarantors made while any
Default then exists under the Credit Agreement or the Loan Documents on account
of such subordinated debt shall be collected and received by Guarantors in trust
for the





--------------------------------------------------------------------------------




Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Guarantors hereunder.


10.Guarantors hereby subordinate to the Facility Indebtedness any and all claims
and rights, including, without limitation, subrogation rights, contribution
rights, reimbursement rights and set-off rights, which Guarantors may have
against Borrower arising from a payment made by Guarantors under this Guaranty
and agree that, until the entire Facility Indebtedness is paid in full, not to
assert or take advantage of any subrogation rights of Guarantors or the Lenders
or any right of Guarantors or the Lenders to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Guarantors hereunder. It is expressly
understood that the agreements of Guarantors set forth above constitute
additional and cumulative benefits given to the Lenders for their security and
as an inducement for their extension of credit to Borrower.


11.The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this paragraph shall be subordinate
and subject in right of payment to the Obligations until the entire Facility
Indebtedness is paid in full, and none of the Guarantors shall exercise any
right or remedy under this paragraph against any other Guarantor until the
entire Facility Indebtedness is paid in full. Subject to the immediately
preceding paragraph l 0, this paragraph shall not be deemed to affect any claims
or rights, including, without limitation, subrogation rights, contribution
rights, reimbursement rights and set-off rights, that any Guarantor may have
under applicable law against the Borrower in respect of any payment of the
Facility Indebtedness or the Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall cease to be a Guarantor in accordance
with Section 6.26 of the Credit Agreement. For purposes of this paragraph, the
following terms have the indicated meanings:


(a)"Contribution Share" means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Borrower and the Guarantors other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Borrower and the Guarantors) of the
Borrower and the Guarantors other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution ShaJ·es of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.


(b)"Excess Payment" means the amount paid by any Guarantor in excess of its
Ratable Share (as defined below) of the Facility Indebtedness.


(c)"Ratable Share" means, for any Guarantor in respect of any payment of the
Facility Indebtedness, the ratio (expressed as a percentage) as of the date of
such payment of the Facility Indebtedness of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate





--------------------------------------------------------------------------------




present fair salable value of all assets and other properties of the Borrower
and the Guarantors exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Borrower and the Guarantors hereunder) of
the Borrower and the Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
the Facility Indebtedness, any Guarantor that became a Guarantor subsequent to
the date of any such payment shall be deemed to have been a Guarantor on the
date of such payment and the financial information for such Guarantor as of the
date such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such payment.


12.Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.


13.Guarantors hereby submit to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waive any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantors hereby consent to the non-exclusive jurisdiction of any
United States Federal or Court of the State of New York sitting in New York
County, New York in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantors hereby agree that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of New York or in the courts of any other jurisdiction and hereby
waives any objection which Guarantors may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.


14.All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:


To Guarantors:


c/o Ramco-Gershenson Properties, L.P. Suite 300
31500 Northwestern Highway Farmington Hills, Michigan 48334 Attn: Chief
Financial Officer Telecopy No.: (248) 350-9925


With a copy to:


Honigman Miller Schwartz & Cohn LLP Suite 100
38500 Woodward Avenue
Bloomfield Hills, Michigan 48304-5048 Attn: Richard J. Burstein
Telecopy No.: (248) 566-8431


If to the Administrative Agent or any Lender, to its address set forth in the
Credit


15.This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantors and shall inure to the
benefit of the Administrative Agent and the Lenders' successors and assigns.
Notwithstanding the foregoing, no Guarantor shall assign or transfer any of its
rights or obligations under this Guaranty without the prior written consent of
the Administrative Agent and the Lenders.







--------------------------------------------------------------------------------




16.THIS GUARANTY SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401 BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK.


17.GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER TIDS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WIDCH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


18.Neither the execution and delivery by the Guarantors of this Guaranty, nor
the consummation of the transactions contemplated by the Credit Agreement, nor
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on any of the
Guarantors or their respective articles of organization, articles of formation,
certificates of trust, limited partnership certificates, operating agreements,
trust agreements, or limited partnership agreements, or the provisions of any
indenture, instrument or agreement to which any of the Guarantors is a party or
is subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien (other the Liens created pursuant to the Credit
Agreement) in, of or on the Property of such Guarantor pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, this Guaranty.


19.From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Guarantor, and be bound by all of the terms and provisions of this
Guaranty. From time to time, certain Guarantors shall be released from their
obligations under this Guaranty upon satisfaction of the conditions to such
release established pursuant to Section 6.26 of the Credit Agreement.


20.Each Qualified ECP Contributing Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Contributing
Party to honor all of its obligations under this Guaranty or the other Loan
Documents in respect of the Related Swap Obligations (provided, however, that
each Qualified ECP Contributing Party shall only be liable under this Paragraph
20 for the maximum amount of such liability that can be incurred without
rendering its obligations under this Paragraph 20, or otherwise under this
Guaranty or the other Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Contributing Party under this Paragraph 20
shall remain in full force and effect until a discharge of the obligations of
Guarantors under this Guaranty if such Qualified ECP Contributing Party is a
Guarantor, or of Borrower under the Credit Agreement and the other Loan
Documents and the documents for the Related Swap Obligations if such Qualified
ECP Contributing Party is the Borrower. Each Qualified ECP Contributing Party
intends that this Paragraph 20 constitute, and this Paragraph 20 shall be deemed
to constitute, a keepwell, support, or other agreement for the benefit of each
other Contributing Party for all purposes of Section la(IS)(A)(v)(JI) of the
Commodity Exchange Act. For purposes of Paragraph 20 of this Guaranty, the term
"Qualified ECP Contributing Patty" means in respect of any Related Swap
Obligation, each Contributing Party that has total assets exceeding $10,000,000
at the time the time such party becomes a party to this Guaranty or grant of the
relevant security interest becomes effective with respect to such Related Swap
Obligations or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under Section
la(IS)(A)(v)(II) of the Commodity Exchange Act. For the purposes of this
Paragraph 20, "Contributing Party" shall mean Borrower and each Guarantor,
collectively.


(Remainder of page intentionally left blank.)





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above




RAMCO-GERSHENSON -PROPERTIES TRUST, a
Maryland real estate investment trust




By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary


RAMCO GATEWAY
LLC, a Delaware limited liability company





By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary


RAMCO PARKWAY    LLC, a Delaware limited liability company




By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary


RAMCO CENTENNIAL SHOPS LLC, a Delaware limited liability company




By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary


CROFTON 450 LLC, a Delaware limited liability company




By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary


RAMCO WEBSTER PLACE LLC, a Delaware limited liability company






By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary





--------------------------------------------------------------------------------




The undersigned Borrower joins on the execution of this Guaranty to evidence its
agreement to be bound by the terms of Paragraph 20 of the Guaranty




BORROWER:




RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership


By:
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, its
General Partner





By: /s/ GEOFFREY BEDROSIAN
Name: Geoffrey Bedrosian
Title: Executive Vice President, Chief Financial Officer and Secretary








Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent






By: /s/ DANIEL L. SILBERT
Name: Daniel L. Silbert
Title: Sr. Banker







